IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,639-01


                        EX PARTE PARIS RICHARDSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 17FC2390-G(1) IN THE 319TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of murder and sentenced to fifty years’ imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Richardson v. State, 13-18-00297-CR (Tex.

App.—Corpus Christi-Edinburg Aug. 15, 2019)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed. Based on the record, the trial court has determined that appellate counsel’s

performance was deficient and that Applicant would have timely filed a petition for discretionary

review but for counsel’s deficient performance.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Thirteenth Court of Appeals in cause number 13-18-00297-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             September 16, 2020
Do not publish